July 25, 2013 VIA ELECTRONIC TRANSMISSION Secutities and Exchange Commission Division of Corporate Finance Washington, DC USA 20549 Dear Sirs: Re:Scout Exploration, Inc. Amended 10-K for Fiscal Year Ended September 30, 2012 In response to your letter dated July 3, 2013, we acknowledge the following in respect of the filing of our amended 10-K for the fiscal year ended September 30, 2012 (the “Filing”): ● The company is responsible for the adequacy and accuracy of the disclosure in the Filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Filing; and ● the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours very truly, SCOUT EXPLORATION, INC. /s/ John Roozendaal John Roozendaal Chief Executive Officer
